Case: 1:20-cv-06477 Document #: 1-5 Filed: 10/30/20 Page 1 of 11 PageID #:66




      EXHIBIT C
     Case: 1:20-cv-06477 Document #: 1-5 Filed: 10/30/20 Page 2 of 11 PageID #:67


                                            AGREEMENT

for the lease of the "JAGODA" holiday resort on the Piaseczno Lake.

         On February 15, 2007 between the Ludwin Commune represented by:

Mayor of the Commune - ZYGMUNT OGOREK
hereinafter referred to as "Lessor", and '' Antar LTD '' a limited liability partnership. with its
registered office in Lublin at Romanowskiego 20, 20-707 Lublin, entered in the register of
entrepreneurs of the National Court Register under No. 0000102536 kept by the District Court -
Commercial Court in Lublin, XI Division of the National Court Register represented by the President of
the Board - ANDRZEJ PAWLAK
hereinafter referred to as "Lessee", the following contract was concluded:

                                                     § 1
1.   Lessor declares that he is the owner of the property constituting the plots marked in the land
     register of the village of Rozpłucie Pierwsze No. 90 and 94/2 with a total area of 9.19 ha.
     pursuant to the decision of Wojewoda Lubelski GP.GT-2/8237/1 / WL-2/32/91 as of October 9,
     1991.
2.   The Lessee is taking the lease, and the Lessor gives the lease for the period from March 1, 2007
     till December 31, 2032 the property consisting of:
     plots marked with No. 90 and 94/2 with a total area 9, 19 ha built-up by:
                            1. a guesthouse for 50 beds,
                            2. a fast food bar,
                            3. an outbuilding,
     and a campsite, excluding a 2m wide strip of a land counting from the fence grid, from the
     northern side for the pedestrian passage, based on the Resolution of the Council of Ludwin
     Commune No. VI / 146/03 of April 11, 2003 (Appendix No. 1) and Resolution No. 1/2007 of the
     Extraordinary General Meeting of Shareholders of Antar Ltd dated February 8, 2007 (Appendix
     No. 2).
3.   Indicated in point 1 real estate in accordance with the local spatial development plan of
     Piaseczno Lake is intended as a tourist services area with the maintenance of a widely available
     Holiday Resort.
4.   The lessee will use the subject of the lease for running a business:
     − the Lessee's goal is to adapt the property to the needs of a modern high-standard holiday
           resort, where vacationers will be able to have comprehensive physical and mental recreation
           services available in accordance with the Program and Spatial Concept of the summer
           recreation center at Lake Piaseczno constituting Annexe No. 3 to this Agreement.
5.   The subject matter of the lease contract will be passed over on the basis of the acceptance
     protocol signed by the parties or persons authorized by them until the date of February 28, 2007.


                                                    §2
The Lessor declares that the real property indicated in § 1 is free from all encumbrances and rights in
property and liabilities of third parties and does not know about any circumstances that preclude the
use of real property for running a holiday resort.
     Case: 1:20-cv-06477 Document #: 1-5 Filed: 10/30/20 Page 3 of 11 PageID #:68
                                                  -2-



                                                   §3
1.   The Lessee undertakes to conduct the subject of the lease in accordance with the principles of a
     rational economy, and in particular to keep the building and equipment in good condition,
2.   The Lessee's duties include maintaining order and cleanliness in the area being the subject of the
     lease.
3.   The Lessee undertakes not to destroy or cut down trees and shrubs subject to point 4.
4.   The removal of trees and shrubs of the sick, withered or threatening the safety of persons and
     those colliding with the planned modernization and extension of the center may take place in the
     mode of the Nature Conservation Act.

                                                  §4
1. The Lessor gives to the Lessee the property listed in § 1 for exclusive use and collection of
   benefits.
2. The Lessor undertakes to secure the passage from the property to the lake through areas
   belonging to the State Forests.
3. The Lessor agrees to secure the possibility of development and use by the Lessee of the coastal
   belt and the beach parallel to the real estate being the subject of the contract.

                                                   §5
1. The lessee may not rise buildings on the leased property without the consent of the Lessor
   subject to § 9
2. Without the consent of the Lessor, the Lessee may not transfer rights in its entirety resulting
   from this contract for third parties
3. The Lessee will have the right to assign the rights and obligations arising from this contract in the
   case of transformation of the Lessee's company or for the benefit of a subsidiary or related to
   the Lessee

                                                  §6
1. The lessee bears responsibility for own devices located in the area constituting the subject of the
   lease contract.
2. The obligation to insure the subject of the lease of fortuitous events and civil liability in respect
   of the conducted activity is subject to the Lessee.
3. The lessee should acquire the insurance referred to in paragraph 2 within 30 days from the date
   of signing this contract.

                                                   §7
1. The lessee will pay the Lessor a rent of PLN 50,000.00 + 22% VAT (in words: fifty thousand zlotys
   + 22% VAT) for the settlement period.
2. The parties agree that the settlement period will be a period of 12 months calculated from the
   date of validity of the contract, on March 1, 2007.
3. The rent determined in point 1 is valid until the end of the first billing period.
4. The rent for subsequent settlement periods will be determined until March 31 of each year
   preceding the lease year, taking into account only and exclusively the inflation rate adopted in
   the budget act for a given year.
5. In addition to the rent, the Lessee undertakes to pay the Lessor 10% of the "net" profit obtained
   from running the Holiday Resort by
  Case: 1:20-cv-06477 Document #: 1-5 Filed: 10/30/20 Page 4 of 11 PageID #:69
                                                   -3-




   April 15 each year.
6. The payment of the rent will be from the bottom to the last day of the settlement period for the
   benefit of the Ludwin Commune to the indicated account.
7. Change in rent in the mode of point 4 does not require changing the contract in the form of an
   annex.
8. In the event of delay in payment of the rent or profit of the Lessor, statutory interest is payable,
   subject to § 10 point 2.

                                                  §8
1. The parties may terminate this contract before the end of the period for which it was concluded
   on the basis of mutual agreement.
2. The Lessor may terminate the contract with immediate effect without notice periods if the
   Lessee violates the contractual provisions set out in § 3, § 5 and § 6 point 3.
3. The solution for the reasons referred to in point 2, may take place only after prior request and
   appointment of an additional deadline to remove or refrain from violation.

                                                     §9
    1.   The Lessee undertakes to incur real estate expenses, and the Lessor agrees that his own
         expenses on the property documented by the Lessee will be deducted from the rent. If the
         amount of expenditure exceeds the amount of rent in a given year, the difference will be
         taken into account in subsequent years.
    2.   By the expenditures referred to in point 1 should be understood:
             a. investment outlays in the course of adapting the real estate for use as a modern
                  Holiday Resort and in the course of real estate use and operation of the facility
             b. costs of replacement, reconstruction and dismantling of used infrastructure,
                  demolition and construction of buildings, structures and other construction objects
    3.   The Lessee undertakes, and the Lessor agrees to adapt the property for use as a modern
         holiday resort through: exchange, reconstruction and demolition of used infrastructure,
         demolition and construction of new buildings, structures and other construction objects.
    4.   The Lessee declares that he will endeavor to adapt the property for the purpose of operating
         the Holiday Resort by using external funds, among others European Union funds or other
         target funds.
    5.   Determination by the parties of the amount of outlay, consisting of the deduction for rent in
         the mode of point 1 shall take place each time before they are borne by the Lessee based on
         an investment cost estimate.
    6.   Lack of the Lessor's consent to the material scope of the outlays (determined on the basis of
         the investor's cost estimate) results in the lack of a basis for including them in the amount of
         the rent. At the same time, the lack of the Lessor's consent for the material scope of
         expenditures may take place only and exclusively if the given expenditure exceeds the scope
         of expenditures specified in point 2 and was not included in the investor's cost estimate.
    7.   The crediting or not crediting by the Lessor of expenses incurred by the Lessee referred to in
         point 2 must be made in writing within 14 days from the date of the cost estimate by the
         Lessee.

                                                § 10
    1. The Lessee has the right to terminate this contract with a 12-month notice period.
    2. The Lessor has the right to terminate the contract without observing the time limit
   Case: 1:20-cv-06477 Document #: 1-5 Filed: 10/30/20 Page 5 of 11 PageID #:70
                                                  -4-


        termination if the Lessee is delayed to pay more than three months to pay the rent.
        However, prior to the termination of the contract, the Lessor is required to notify the Lessee
        by providing him with an additional three-month period to pay the overdue rent.

                                                § 11
1. After the termination of the lease contract pursuant to § 8 point 2 and § 10 the lessee is obliged
   to:
   1) leave adaptations and upgrades as well as other expenditures on the subject of this contract
       to the property of the Lessor without returning their equivalent
   2) the equipment and other components of the property should be returned in a condition not
       worse than specified in the acceptance report drawn up at the conclusion of the contract,
       taking into account consumption as a result of the activity.

2. After the termination of the contract in accordance with § 8 point 1 the Lessor is obliged to
   return the expenses incurred by the Lessee, not counted towards the rent in accordance with § 9
   point 5 and 6.

                                                § 12
1. The Lessee has the right to purchase the subject of the lease contract in the way of no tender (no
   auction) on the terms specified in separate regulations (in the case of development based on a
   building permit).

                                                 § 13
In matters not regulated by the contract, the provisions of the Civil Code shall apply.

                                               § 14
Any disputes that may arise from the contractual relationship are submitted to the competent
common court.

                                            § 15
Amendments to the contract must be made in writing under pain of nullity, subject to § 7 point 7.
.

                                               § 16
The contract was drawn up in two identical copies, 1 for each party.




        Lessee:                                                         Lessor:




Attachments:
1. Resolution of the Ludwin Commune Council no. VI / 146/03 of 11/04/2003.
2. Resolution of the Extraordinary General Meeting of Shareholders of Antar Ltd dated 8.02.07
3. Program and spatial concept of a recreational resort on the lake Piaseczno
Case: 1:20-cv-06477 Document #: 1-5 Filed: 10/30/20 Page 6 of 11 PageID #:71




       ORIGINAL
Case: 1:20-cv-06477 Document #: 1-5 Filed: 10/30/20 Page 7 of 11 PageID #:72
Case: 1:20-cv-06477 Document #: 1-5 Filed: 10/30/20 Page 8 of 11 PageID #:73
Case: 1:20-cv-06477 Document #: 1-5 Filed: 10/30/20 Page 9 of 11 PageID #:74
Case: 1:20-cv-06477 Document #: 1-5 Filed: 10/30/20 Page 10 of 11 PageID #:75
Case: 1:20-cv-06477 Document #: 1-5 Filed: 10/30/20 Page 11 of 11 PageID #:76
